Citation Nr: 1114365	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-04 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic sleep apnea.  

2.  Entitlement to service connection for a heart condition, to include as secondary to chronic sleep apnea.

3.  Entitlement to service connection for hypertension, to include as secondary to chronic sleep apnea.

4.  Entitlement to service connection for residuals of a stroke, to include as secondary to chronic sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, with active service from January 1955 to January 1957 and from January 1957 to May 1961.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from multiple rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (the RO).  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned in San Antonio, Texas in May 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Veteran's claims were previously remanded by the Board for further evidentiary and procedural development in August 2010.  The subsequent actions taken by the AMC and RO will be discussed below, and the Veteran's case was returned to the Board.  

In March 2011, the Veteran submitted medical evidence, two statements by D.A.S., M.D., in support of his claims directly to the Board and failed to waive review of such by the RO or VA Appeals Management Center (AMC).  See 38 C.F.R. § 20.1304 (2010).  Inasmusch as the Veteran's case must be remanded for other development, the RO will have an opportunity to review this additional evidence when it readjudicates the Veteran's claims.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the case must once again be remanded for further development.  The Veteran alleges his chronic sleep apnea is etiologically related to his service, or alternatively, had its onset during his service.  The Veteran also claims that his hypertension, residuals of a stroke and heart condition are related to his service, or alternatively, were caused or aggravated by his chronic sleep apnea.  See e.g., a statement from the Veteran dated in March 2011.  

In this regard, the Veteran recently submitted a March 2011 medical opinion from Dr. D.S.  While the Veteran submitted a prior opinion from Dr. D.S., the new opinion appears to expand on the prior March 2009 opinion.  In particular, the new opinion makes reference to the Veteran's service discharge examination, suggesting that Dr. D.S. reviewed at least a portion of the Veteran's service treatment records.  Furthermore, the recent opinion notes that there was more than a 50/50 probability that the Veteran's sleep apnea originated in service and that his hypertension, and cerebral vascular accident resulted from his sleep apnea.

In constrast to the March 2011 private opinion, the Veteran was provided a VA examination in October 2010 in connection with his claims.  The October 2010 VA examiner reviewed the Veteran's complete VA claims file and provided appropriate diagnoses finding that the Veteran's claimed disabilities were not related to the Veteran's activity military service. 

In light of the conflicting medical evidence, the Board is of the opinion that a new VA examination would be probative in ascertaining whether the Veteran's claimed service connected disabilities originated during, or are otherwise related to, the Veteran's periods of active military service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's should be scheduled for an examination withcomplete VA claims file, to include a copy of this remand, should be returned to the October 2010 VA examiner for review.  After a thorough review of the Veteran's VA claims file, to include this remand, the VA examiner should respond to the following:  

a.  Is the Veteran's chronic sleep apnea at least as likely as not (i.e. 50 percent or greater probability) causally related to his service?

b.  Address the September 2007, October 2007 and April 2010 private opinions submitted by the Veteran's private physicians, in light of the Veteran's competent lay statements that he experienced symptomatology associated with sleep apnea during his service and that the Veteran's competent lay assertions may not be discounted solely because of a lack of supporting medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

c.  Are the Veteran's diagnosed hypertension, heart condition(s) and/or residuals of a stroke at least as likely as not (i.e. 50 percent or greater probability) related to his chronic sleep apnea?

If the examiner who conducted the October 2010 VA examination is no longer employed by VA, or is otherwise unavailable, have the Veteran's complete VA claims folder and a copy of this remand examined by another qualified VA physician who will respond to the above.  If additional examination and/or testing is necessary, such should be completed.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is requested to provide a thorough rationale for any opinion(s) provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  The VA examiner is reminded that any opinion which cannot be rendered without resort to mere speculation must be accompanied by a thorough rationale as to why the requested opinion cannot be rendered.  See Jones v. Shinseki, 23 Vet. App. 382 (2010)

2.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).  

3.  The AMC should then readjudicate the claims in light of all of the evidence of record on the merits.  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 


or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




